MOEEOW, P. J.
This is an appeal from the order of the district court of El Paso county refusing bail to the appellants.
*692The judgment appears to have been entered on the 31st day of March, 1921. The record was filed in this court on the 2d day of May, 1921.
We find no notice of appeal, in the absence of which notice jurisdiction of this court does not attach.
We find in the record a motion, bearing date the 16th day of April, 1921, verified by the appellants, seeking to withdraw the appeal.
The appeal is dismissed.

dSsjFor other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes